      Case: 1:20-cv-02670 Document #: 1 Filed: 05/02/20 Page 1 of 11 PageID #:1




                        UNITED STATES DISTRICT COURT FOR THE
                            NORTHERN DISTRICT OF ILLINOIS

 MATTHEW NIXON and KARI NIXON, and all
 others similarly situated,
                                                         Court No. 20-cv-2670
                 Plaintiffs,

                                v.                       JURY TRIAL DEMANDED

 GENERALI US BRANCH,

                 Defendant.

                                     COMPLAINT AT LAW

        Plaintiffs, Mr. and Mrs. Matthew Nixon (“Plaintiffs”), by and through their undersigned

attorneys, complaining of the Defendant, GENERALI US BRANCH (“Generali”), for their

Complaint at Law, pleading in the alternative, on behalf of themselves and all others similarly

situated, state as follows.

                                       Nature of the Action

        1.      This action arises out of Generali’s failure to provide insurance coverage for the

out-of-pocket expenses incurred by Plaintiffs because of the ongoing Coronavirus (COVID-19)

pandemic and corresponding government directives.

        2.      Plaintiffs bring this action for breach of contract and declaratory relief on behalf

of themselves and all others similarly situated.

                                            The Parties

        3.      Plaintiff, Matthew Nixon and his wife Kari Nixon, are residents of Illinois.

        4.      Defendant, Generali is an insurance company that has its principal place of business

in New York, New York. Generali is admitted or licensed to do business in all 50 states and the

District of Columbia.
      Case: 1:20-cv-02670 Document #: 1 Filed: 05/02/20 Page 2 of 11 PageID #:2




        5.       At all times mentioned herein, Defendant, Generali, was licensed to do business in

the State of Illinois, selling travel insurance policies, and did in fact engage in such business in the

state of Illinois.

                                      Jurisdiction and Venue

        6.       This Court has jurisdiction over this action pursuant to 28 U.S.C. §1332(d)(2)(A),

as modified by the Class Action Fairness Act of 2005, because at least one member of the Class is

a citizen of a different state than Defendant; there are more than 100 members of the Class; and

upon information and belief the aggregate amount in controversy exceeds $5,000,000.00 exclusive

of interest and costs.

        7.       This Court has personal jurisdiction over Generali pursuant to Illinois’s long-arm

statute, 735 ILCS 5/2-209, because this complaint concerns: (1) one or more contracts Generali

made to insure risk in Illinois, and (2) business that Generali transacted within Illinois, and (3) one

or more contracts and/or promises Generali made that are substantially connected with Illinois.

735 ILCS 5/2-209(a)(1), (4), (7).

        8.       Additionally, because this action presents an actual controversy within this Court’s

jurisdiction, this Court may declare the legal rights and obligations of the parties hereto

under 28 U.S.C. § 2201.

        9.       Venue is appropriate because a substantial part of the events or omissions giving

rise to the claims occurred in the Northern District of Illinois.




                                                   2
      Case: 1:20-cv-02670 Document #: 1 Filed: 05/02/20 Page 3 of 11 PageID #:3




                                       Factual Allegations

                        Plaintiffs Plan a Trip and Buy Travel Insurance

         10.   In or about January 2020, Plaintiffs planned their family vacation to Florida.

Plaintiffs booked a six-day stay at a resort in Panama City Beach, Florida for themselves and their

two children and made a deposit for their stay with the resort. Plaintiffs were scheduled to arrive

at their destination on March 21, 2020 and depart on March 27, 2020.

         11.   In connection with planning their family vacation, Plaintiffs purchased travel

insurance from Generali on or about February 6, 2020.

         12.   In 2020, Generali sold Plaintiffs a travel protection insurance policy (Master Policy

Number:TMP100010) (the “Policy”). The Policy is attached hereto as Exhibit A.

         13.   Pursuant to the Policy, Generali agreed to provide benefits for Trip Cancellation

(Ex. A p. 16) and Trip Interruption (Ex. A at p. 19) if the trip was cancelled or interrupted due to

a “Covered Event.”

         14.   The Policy defined “Covered Event” to include “being Quarantined.” Ex. A at pp.

16-19.

         15.   The Policy defines “Quarantine” as “the enforced isolation of you or your Traveling

Companion, for the purposes of preventing the spread of illness, disease or pests.” (Ex. A, at p. 9).

         16.   Under the Policy, “Traveling Companion” means “a person who, during the Trip

will accompany you in the same accommodations.” (Ex. A at p. 10).

         17.   Additionally, the Policy defines “Covered Event” to include the circumstance

where “Your Accommodations at your destination made inaccessible due to fire, flood, volcano,

earthquake, hurricane or other natural disaster.” Ex. A at p. 18. The Policy defines “inaccessible”




                                                 3
      Case: 1:20-cv-02670 Document #: 1 Filed: 05/02/20 Page 4 of 11 PageID #:4




to mean “your Accommodations cannot be reached by your original mode of transportation.” (Ex.

A at p. 18).

       18.     Pursuant to the Trip Cancellation coverage, Generali agreed to reimburse its insured

for “forfeited, prepaid, non-refundable, non-refunded, and unused published Payments” that were

paid for the insured’s trip “if you are prevented from taking your Trip due to one of the following

unforeseeable Covered Events that occur before departure on your Trip.” (Ex A at p. 16).

       19.     Pursuant to the Trip Interruption coverage, Generali agreed to reimburse its

insureds for “the unused, non-refundable land or water arrangement prepaid to the Travel Supplier

prior to department on your Trip” if “your Trip is delayed beyond your Scheduled Depature Date,

or if you are unable to continue the Trip due to one of the unforeseeable Covered Events listed

below that occur during your Trip dates to you or your Traveling Companion.” (Ex. A at p. 18).

                           Government Orders Regarding COVID-19

       20.     Coronavirus (COVID-19) (hereinafter “COVID-19”) is a highly contagious

airborne virus that has rapidly spread and continues to spread across the United States.

       21.     COVID-19 is spread by a number of methods, including “community spread”

disease meaning that some people have been infected and it is not known how or where they

became exposed. Public health authorities, including the CDC, have reported significant ongoing

community spread of the virus including instances of community spread in all 50 states.

       22.     COVID-19 has been declared a pandemic by the World Health Organization.

       23.     The COVID-19 pandemic is a public health crisis that has profoundly impacted

American society, including the public’s ability to travel.

       24.     In response to this pandemic, Federal and State authorities have limited travel,

mandated social distancing and limited the number of people that can gather in any setting.




                                                 4
      Case: 1:20-cv-02670 Document #: 1 Filed: 05/02/20 Page 5 of 11 PageID #:5




        25.     On March 9, 2020, Governor J.B. Pritzker issued a disaster proclamation, formally

declaring all counties in the State of Illinois a disaster area.

        26.     On March 11, 2020, the World Health Organization declared COVID-10 a

pandemic.

        27.     On March 13, 2020, the President of the United States declared a nationwide

emergency pursuant to Section 501(b) of the Stafford Act, covering all states and territories within

the United States.

        28.     On or about March 16, the President of the United States issued the President’s

Coronavirus Guidelines for America directing all persons to do their part to slow the spread of the

coronavirus, including to avoid discretionary travel and avoid gatherings in groups of more than

10 people.

        29.     On March 20, 2020, Governor Pritzker issued Executive Order 2020-10, ordering

(1) Illinois residents to stay in their homes except when performing “essential” activities, (2)

prohibiting gatherings of 10 or more people, and (3) prohibiting all non-essential travel, including

but not limited to, travel by automobile, motorcycle, scooter, bicycle, train, plane, or public transit

(“Stay at Home Order”).

        30.     On April 1, 2020, Governor Pritzker issued Executive Order 2020-18 continuing

and extending the Stay at Home Order in its entirety until April 30, 2020.

        31.     On April 30, 2020, Illinois’ Governor Pritzker issued Executive Order 2020-32

continuing and extending the Stay at Home Order until May 30, 2020.

        32.     As of May 1, 2020, all 50 states and the District of Columbia have had a stay at

home order in place in response to COVID-19.




                                                    5
      Case: 1:20-cv-02670 Document #: 1 Filed: 05/02/20 Page 6 of 11 PageID #:6




                       Generali Denies Plaintiffs’ Claim under the Policy

       33.      At all times relevant hereto, Plaintiffs were “Insureds” under the Policy.

       34.      Plaintiff fully complied with the terms of the Policy and performed all of their

obligations under the Policy, including but not limited to the payment of premiums and the timely

reporting of claims. Therefore, the Policy has been in effect since its inception without interruption.

       35.      Plaintiffs trip was scheduled from March 21, 2020 – March 27, 2020.

       36.      Plaintiffs were prevented from taking their trip by COVID-19, the President’s

Guidelines for America, and Governor Pritzker’s stay-at-home orders (Executive Orders 2020-10,

and 2020-18).

       37.      Additionally, COVID-19 is a natural disaster that prevented Plaintiffs from

reaching their destination by their original mode of transportation thereby making their destination

“inaccessible” as that term is defined in the Policy.

       38.      Plaintiffs have incurred out of pocket expenses in connection with their scheduled

trip, including but not limited to the amount paid as a deposit for their accommodations, which the

resort has refused to refund.

       39.      On or about April 14, 2020, Plaintiffs filed a claim under the Policy with CSA

Travel Protection, Generali’s claims administrator, in accordance with the terms of the Policy.

       40.      On or about April 16, 2020, CSA Travel Protection, on behalf of Generali, denied

Plaintiffs’ claim taking the position that the trip cancellation was not due to a “Covered Event.”

                                         Class Allegations

       41.      Pursuant to Federal Rules of Civil Procedure 23(a), 23(b)(2) and 23(b)(3), Plaintiff

brings this action on behalf of themselves and the following proposed Class:

                All persons located within the United States that purchased Generali
                insurance policies with Master Policy No. TMP100010 and were prevented



                                                  6
      Case: 1:20-cv-02670 Document #: 1 Filed: 05/02/20 Page 7 of 11 PageID #:7




                from taking a trip as a result of COVID-19 or related government directives
                who have incurred out of pocket trip expenses.

       42.      The Class is so numerous that joinder of all members is impracticable. Due to the

nature of the insurance involved, the members of the Class are geographically dispersed

throughout the United States. While only Generali Insurance knows the exact number of Class

members, Plaintiff believes there are thousands of members in the Class.

       43.      Plaintiffs’ claims are typical of the claims of the other members of the Class they

seek to represent because Plaintiffs and all Class members purchased identical coverage from

Generali Insurance containing identical language regarding Trip Cancellation and Trip

Interruption.

       44.      Plaintiffs will fully and adequately protect the interests of all members of the Class.

Plaintiffs have retained counsel experienced in complex class action and insurance litigation.

Plaintiffs have no interests which are adverse to or in conflict with other members of the Class.

       45.      The questions of law and fact common to the members of the Class predominate

over any questions that may affect only individual members, namely:

                   a. whether COVID-19 is a Covered Event under the Policy;

                   b. whether the stay at home orders are Covered Events under the Policy;

                   c. whether the Policy requires Generali to reimburse would-be travelers for

                       expenses incurred as a result of trip cancellation due to COVID-19; and

                   d. whether the Policy requires Generali to reimburse would-be travelers for

                       expenses incurred as a result of trip cancellation due to a stay at home order.

       46.      A class action is superior to other available methods for the fair and efficient

adjudication of this controversy since joinder of all Class members is impracticable. The

prosecution of separate actions by individual members of the Class would impose heavy burdens



                                                  7
      Case: 1:20-cv-02670 Document #: 1 Filed: 05/02/20 Page 8 of 11 PageID #:8




upon the courts and would create a risk of inconsistent or varying adjudications of the questions

of law and fact common to the Class. A class action, on the other hand, would achieve substantial

economies of time, effort, and expense, and would assure uniformity of decision with respect to

persons similarly situated without sacrificing procedural fairness or bringing about other

undesirable results.

        47.     The interest of the members of the Class in individually controlling the prosecution

of separate actions is theoretical rather than practical. The Class has a high degree of cohesion,

and prosecution of the action through representatives would be unobjectionable. The damages

suffered by the Class are uniform and/or formulaic, and the expense and burden of individual

litigation might make it virtually impossible for them to redress the wrongs done to them. Plaintiff

anticipates no difficulty in the management of this action as a class action.

                       COUNT I – Breach of Contract (“Business Income”)

        48.     Plaintiffs repeat and reallege the allegations of paragraphs 1 through 47 as if fully

set forth herein.

        49.     Plaintiffs bring this count on behalf of the Class.

        50.     By purchasing the Policy, Plaintiffs entered into a contract with Generali.

        51.     Generali promised to provide Plaintiffs reimbursement for costs as described in the

Policy if Plaintiffs were prevented from taking their trip due to a Covered Event.

        52.     Plaintiffs were prevented from taking their scheduled trip due to a Covered Event,

namely the COVID-19 quarantine. Additionally, Plaintiffs accommodation were inaccessible as

that term is defined in the Policy.

        53.     On or about April 14, 2020, Plaintiff made a claim for coverage pursuant to the

terms and conditions of the Policy.




                                                  8
      Case: 1:20-cv-02670 Document #: 1 Filed: 05/02/20 Page 9 of 11 PageID #:9




        54.     On April 16, 2020, Generali denied Plaintiff’s claim for Coverage claiming that the

trip was not prevented by a “Covered Event.”

        55.     By denying Plaintiffs’ claim, Generali breached its contract with Plaintiffs.

        56.     As a result of Generali denying Plaintiffs’ claim, Plaintiffs have been prevented

from recovering out-of-pocket expenses paid for their trip, thereby suffering damages.

                               COUNT II – Declaratory Judgment

        57.     Plaintiffs repeat and reallege the allegations of paragraphs 1 through 56 as if fully

set forth herein.

        58.     Plaintiffs bring this count on behalf of the Class and pursuant to the Declaratory

Judgment Act, 28 U.S.C. §2201, et seq.

        59.     Because Generali has denied Plaintiffs’ claim for reimbursement under the Policy,

there is an actual controversy between the parties.

        60.     Plaintiffs seek a declaration by this Court that Plaintiffs were prevented from taking

their trip because of a Covered Event, as that term is defined under the Policy.

        61.     Plaintiffs seek a declaration that their our of pocket trip expenses are covered under

the Policy and that Generali is obligated to reimburse Plaintiffs for such expenses in accordance

with the Policy.

        62.     Declaratory judgment will terminate the controversy and clarify the respective

rights and obligations of the parties under Policy.

                                         Request for Relief

        WHEREFORE, Plaintiff demands the following relief on behalf of themselves and all

others similarly situated:




                                                  9
Case: 1:20-cv-02670 Document #: 1 Filed: 05/02/20 Page 10 of 11 PageID #:10




  A.    That an Order be entered certifying this action as a Plaintiff Class action under

        Federal Rule of Civil Procedure 23;

  B.    A declaration by this Court that Plaintiffs were prevented from taking their trip

        because of a Covered Event, as that term is defined by the Policy.

  C.    A declaration by this Court that Plaintiffs’ out of pocket trip expenses are covered

        under the Policy;

  D.    A declaration that Generali is obligated to reimburse Plaintiffs’ for their out of

        pocket trip expenses in accordance with the Policy;

  E.    Compensatory damages in such amount as demonstrated by the proofs at trial and

        that the Court deems just and proper;

  F.    Punitive damages as to Counts for which such damages are available under

        applicable law and in an amount that the Court deems just and proper;

  G.    Imposition of a constructive trust, an order granting recessionary and injunctive

        relief and other such equitable relief that the Court deems just and proper;

  H.    An appropriate claims resolution facility, funded by Defendant, to administer relief

        to the Class in this case;

  I.    Costs of litigation and attorneys’ fees; and

  J.    All other appropriate relief.




                                         10
    Case: 1:20-cv-02670 Document #: 1 Filed: 05/02/20 Page 11 of 11 PageID #:11




Dated: May 2, 2020                           Respectfully submitted,

                                          DUNCAN LAW GROUP, LLC,

                                          By:    /s/ Robert R. Duncan
                                          Attorney for Plaintiff

                                          Robert R. Duncan (Illinois Bar #6277407)
                                          James H. Podolny (Illinois Bar #66321307)
                                          DUNCAN LAW GROUP, LLC
                                          161 North Clark Street, Suite 2550
                                          Chicago, Illinois 60601
                                          Phone: (312) 202-3283
                                          Fax: (312) 202-3284
                                          rrd@duncanlawgroup.com
                                          jp@duncanlawgroup.com

                                          ESBROOK LAW, LLC,

                                          By:    /s/ Christopher Esbrook
                                          Attorney for Plaintiff

                                          Christopher J. Esbrook (Illinois Bar #6282829)
                                          Michael Kozlowski (Illinois Bar #6320950)
                                          ESBROOK LAW, LLC
                                          77 W. Wacker Dr. Suite 4500
                                          Chicago, Illinois 60601
                                          Phone: (312) 319-7680
                                          christopher.esbrook@ebsrooklaw.com
                                          michael.kozlowski@esbrooklaw.com




                                        11
